IN this case a motion was made that the plaintiff give security for costs, founded on an affidavit stating that the plaintiff, since action brought, had left the state, and it was not known where he was, or who was conducting the suit for him. *Page 158
The Court, considering the case as falling within the equity of the thirty-eighth rule of court, (post, p. 164.) though not within its terms, granted the motion, though objected to; andordered that plaintiff give security for costs by the second rule day in vacation, or judgment of non pros.a
a The same was the rule and practice of the old courts; and also of Chancery.
Buckmaster vs. Buckmaster et ux. ex'x. Chancery, Kent; Aug. Term 1814.
On the affidavit of Joseph Buckmaster, one of the defendants, being filed; stating that the complainant removed out of the state soon after filing his bill; and that he had for a year and upwards, resided in the State of Ohio; the Chancellor granted a rule that the complainant give security for the payment of the costs by the first day of next term; or that the bill be dismissed. 2 Strange,
697.